Citation Nr: 9903820	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right elbow.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to December 
1960 and from June 1965 to April 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an August 1997 remand, which requested a VA 
examination to determine the extent and severity of the 
veteran's residuals of a fracture of the right elbow, and 
provide ranges of motion in degrees.  That development has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1. The veteran's residuals of a fracture of the right elbow 
are productive of limitation of extension of 15 degrees, 
while range of flexion was to 140 degrees; and while 
pronation was normal, he lacked 5 degrees of full supination.

2. There is x-ray evidence of arthritis in the elbow.



CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating for 
residuals of a fracture of the right elbow are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5205-5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for residuals of a 
fracture of the right elbow by means of a February 1987 
rating decision, which assigned a noncompensable disability 
rating.  That rating was continued by an August 1994 rating 
decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1997) 
(Schedule).  Elbow and forearm disabilities are evaluated 
pursuant to the criteria found in Diagnostic Codes 5205-5213 
of the Schedule.  38 C.F.R. § 4.71a (1997).  A 30 percent 
rating is warranted where the evidence shows favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees pursuant to Diagnostic Code 5205.  A 10 percent 
rating is warranted where the evidence shows limitation of 
flexion to 100 degrees pursuant to Diagnostic Code 5206.  A 
10 percent rating is warranted where the evidence shows 
extension limited to 45 degrees pursuant to Diagnostic Code 
5207.  A 20 percent rating is warranted where the evidence 
shows forearm flexion limited to 100 degrees and extension 
limited to 45 degrees pursuant to Diagnostic Code 5208.  A 20 
percent rating is warranted where the evidence shows 
impairment of the elbow of flail joint fracture with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of the head of the radius, pursuant to Diagnostic 
Code 5209.  A 50 percent rating is warranted where the 
evidence shows nonunion of the radius and ulna with flail 
false joint pursuant to Diagnostic Code 5210.  A 10 percent 
rating is warranted where the evidence shows impairment of 
the ulna with malunion with bad alignment pursuant to 
Diagnostic Code 5211.  A 10 percent rating is warranted where 
the evidence shows impairment of the radius with malunion 
with bad alignment pursuant to Diagnostic Code 5212.  A 20 
percent rating is warranted where the evidence shows loss of 
supination and pronation with the hand fixed near the middle 
of the arc or moderate pronation; where the evidence shows 
limitation of pronation with motion lost beyond the last 
quarter of the arc, and the hand does not approach full 
pronation; or a 10 percent rating is warranted where the 
evidence shows limitation of supination to 30 degrees or 
less, pursuant to Diagnostic Code 5213.  38 C.F.R. § 4.71a 
(1997).

The Board notes that the normal range of forearm movement is 
from 0 degrees of extension to 145 degrees of flexion, while 
the normal range of forearm pronation is from 0 degrees to 80 
degrees and the normal range of forearm supination is from 0 
degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I (1998).  
The Board has evaluated the veteran's claim for a disability 
of the major extremity, as the veteran is shown to be right-
handed and the disability is one of the right elbow.

An April 1994 VA examination notes that the veteran 
complained of pain.  He required no medication at that time.  
He had some tenderness to palpation about the right elbow.  
The examiner diagnosed right tennis elbow.  The examiner also 
provided a comment that X-rays showed no abnormality of the 
right elbow.  The examiner did not feel he was in need of any 
definite orthopedic treatment or diagnostic evaluation.  The 
examiner opined that the veteran might require continuing, 
subjective, conservative management of his symptomatic 
complaints which the examiner felt did not substantiate any 
measurable degree of permanent physical impairment.  The 
accompanying radiology diagnostic report shows an impression 
of a normal right elbow joint.

A December 1997 VA examination notes that the veteran 
sustained a hyper-extension injury to his right elbow in 
service and fractured a bone.  He underwent non-operative 
treatment with long-arm cast for some time.  After treatment, 
he received physical therapy post-immobilization.  With time, 
the veteran noticed limited motion of the right elbow, 
specifically with limited extension.  He had limited ability 
to carry heavy objects which caused increased stress with 
extension.  He complained of restricted motion and deep 
soreness which was present all the time, which was 2 or 3 on 
a scale of 10 and increased to 7 or 8 on a scale of 10 with 
extremes of carry and use.  He did have some swelling with 
use and some sensitivity over the elbow.  He denied any 
numbness radiating down the arm.  He had received no 
treatment for his elbow.  In general appearance, the arm 
appeared normal without evidence of erythema or redness.  
There was no appreciable swelling or joint effusion.  The 
carrying angle of the right elbow was a few degrees increased 
in valgus as compared to the left but not substantial.  

The veteran had 140 degrees of active flexion, and lacked 
approximately 15 degrees of active extension.  Passively, the 
veteran lacked 10 degrees of full extension and again had 140 
degrees of flexion.  He had no varus or valgus instability of 
the elbow and no evidence of posterolateral rotary 
instability.  He had no ulnar nerve symptoms and normal 
neurovascular examination.  He had full pronation and lacked 
approximately 5 degrees of full supination.  There was no 
effusion appreciated.  There was no tenderness to palpation 
over the elbow.  

AP and lateral X-rays of the right elbow were reviewed and 
showed an apparent healed flexion deformity of the distal 
humerus.  There was some mild osteophyte formation over the 
coronoid process at the anterior cortex of the distal humerus 
of the coronoid fossa.  Otherwise, the joint appeared well 
maintained.  There was no evidence of ankylosis.  

The examiner provided a diagnosis of status post distal 
supracondylar humerus fracture with subsequent flexion 
deformity.  The examiner also appended a discussion in which 
he noted that the veteran sustained a supracondylar humerus 
fracture of the right arm, which subsequently healed, with 
slight flexion.  He lacked 15 degrees of full extension 
actively and 10 degrees of full extension passively.  This 
was felt to be a common occurrence following these types of 
injuries.  He did have some mild anterior osteophyte 
formation over the coracoid fossa which the examiner felt 
could be causing some of his pain at the extremes of flexion.  
His limited ability to extend was due to the healing nature 
of those fractures and would only be corrected with surgery, 
which would include an osteotomy and capsular release, which 
the examiner felt was not indicated at this point, because 
the veteran had a good functional range of motion and minimal 
symptoms the majority of the time.  The examiner felt that 
the veteran should be followed radiographically as indicated 
for progression of degenerative arthritis.  He had no 
evidence of ankylosis.  He should continue to use the arm 
with one restriction and should continue to work on range of 
motion and strengthening.

The Board finds that the criteria for entitlement to a 
compensable rating for residuals of a right elbow fracture 
are not met based on the rating codes specific to that joint.  
The medical evidence does not show any ankylosis of the right 
elbow.  The veteran was capable of flexion to 140 degrees and 
extension was limited to 15 degrees, whereas limitation of 
flexion to 100 degrees and extension to 45 degrees would be 
required for a compensable rating.  The evidence does not 
show flail joint, marked cubitus varus or cubitus valgus, 
ununited fracture of the head of the radius, nonunion or 
malunion of the radius and ulna, nonunion or malunion of the 
radius, nonunion or malunion of the ulna, or loss of 
supination or pronation.  Furthermore, the evidence shows a 
full range of pronation, and thus no limitation.  The 
evidence shows that the veteran's supination is limited by 
only 5 degrees while limitation of supination to 30 degrees 
would be required for a compensable rating.  Therefore, the 
Board finds that the medical evidence does not show any of 
the required findings which would warrant a compensable 
rating.

The Board has also examined the criteria for assigning a 
rating for degenerative arthritis. Those criteria require 
degenerative arthritis established by X-ray findings in order 
to assign a compensable rating for otherwise noncompensable 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  The medical evidence of shows degenerative 
arthritis established by X-ray evidence as the X-rays reports 
available show some osteophyte formation.  As the veteran 
does some limitation of motion, the Board finds that a 10 
percent rating is warranted.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's residuals of a 
right elbow fracture.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the criteria for entitlement 
to a compensable rating for residuals of fracture of the 
right elbow are met.


ORDER

Entitlement to a 10 percent rating for residuals of a 
fracture of the right elbow is granted, subject to the 
regulations governing the payment of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

